January 29, 2010

Mr. Allen R. Stroder
6010 Highway 191, Suite 230
Odessa, TX 79762

Mr. Ryan John McNeel
P.O. Box 1841
Midland, TX 79702

Mr. Eliot P. Tucker
712 Main Street, Suite 1600
Houston, TX 77002-3297
Mr. Randal Patterson
3800 E. 42nd Street, Suite 500
Odessa, TX 79762

Mr. Steven C. Kiser
300 North Marienfeld, Suite 700
Midland, TX 79701

Mr. Eric Thomas Stahl
4514 Cole Ave.
Dallas, TX 75205-4185

RE:   Case Number:  07-0520
      Court of Appeals Number:  11-06-00118-CV
      Trial Court Number:  CV-43,929

Style:      ED VANEGAS, JIMMY D. HALMAN, SAM ARMSTRONG, ALEX CARBAJAL,
      ROGER FARRINGTON, CURTIS HUFF, AND TITO BETANCUR
      v.
      AMERICAN ENERGY SERVICES, NIEWOEHNER PARTNERSHIP, L.P.,
      RCH/HSJ/CCM/MCPI, L.P., AUTRY STEPHENS, JOHN CARNETT, BRACK BLACKWOOD,
      AND DENNIE MARTIN

Dear Counsel:

      Today the Supreme Court of Texas made  the  following  non-substantive
change to the opinion issued on December 18, 2009 correcting  the  erroneous
placement of a citation to the court of appeals' opinion and adding  a  case
citation where the  case  name  appeared  in  the  sentence  in  the  above-
referenced cause.  Correction made to page three, paragraph two:
      "AES argues, and the court of  appeals  held,  that  our  holdings  in
Light, 224 S.W.3d at 553, and Sheshunoff v. Johnson, 209 S.W.3d 644  (Tex.
2006), dictate the result in this case."


      Corrected to:


      "AES argues, and the court of  appeals  held,  that  our  holdings  in
Light, 883 S.W.2d at 644--45, and Sheshunoff  v.  Johnson,  209 S.W.3d 644
(Tex. 2006), dictate the result in this case. 224 S.W.3d at 553."






      You    may    obtain     a     copy     of     the     opinion     at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Vivian Wood   |
|   |Ms. Sherry        |
|   |Williamson        |